El Juez Asociado Señor. Aldrey,
emitió la opinión del tribunal.
El Banco Territorial y Agrícola demandó en una corte municipal a J. M. Astor y a Osvaldo Padilla para que soli-dariamente le pagasen cierta cantidad de dinero. Dictada sentencia condenatoria contra J. M. Astor se trató de ejecu-tarla en el embargo que le fue becbo del sueldo que disfrutaba. en la casa comercial de Barceló y Ca., S. en C., y habiéndose negado esa mercantil a entregar el sueldo embargado su gestor Jaime Barceló fué citado por desacato a la corte, la que después declaró no existir tal desacato. De esta reso-lución apeló el banco para ante la Corte de Distrito de Arecibo la que decidió que tal resolución de la corte municipal no es apelable y que carecía de jurisdicción para resolverla, *883siendo interpuesta' esta apelación en la que no lia compa-recido la parte apelada.
Los motivos alegados por el banco para que revoquemos la resolución de la corte de distrito son dos, a saber: que la corte inferior cometió error al declararse sin jurisdicción para conocer del .caso, y al resolver que no se podía apelar de una sentencia absolutoria en un caso de desacato civil. En realidad esos dos motivos se reducen a uno: el de si es apelable la resolución dictada por la corte municipal negán-dose a castigar por desacato en este pleito.
El derecho de apelación es estatutorio y según la sección primera de la Ley de 11 de. marzo de 1908 dictada para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, según quedó' enmendada por la Ley No. 13 de 14 de noviembre de 1917, página 225, cuando una corte municipal hubiere dictado sentencia en un asunto civil resolviéndolo definitivamente, cualquiera de las partes que se creyere perjudicada podrá interponer recurso de ape-lación para ante la corte de distrito del distrito judicial en que radicare la corte municipal. La ley sólo concede recurso de apelación de las cortes municipales. contra las sentencias definitivas-que dicten resolviendo los asuntos civiles de que conozcan; y en este caso no se trata de apelación de la sentencia definitiva que resolvió el pleito sino de una pro-videncia dictada después de ella como consecuencia de una petición de castigo por desacato, por lo que tal resolución no es apelable, careciendo, por tanto, la corte de distrito de jurisdicción para resolverla. Cuando la ley ha querido conceder apelación contra una providencia especial dictada después de sentencia lo ha hecho expresamente, como lo ha determinado en el No. 3o. del artículo 295 del Código de Enjuiciamiento Civil con respecto a asuntos en las cortes de distrito.
Dice el apelante que su apelación es procedente porque no es la sección primera antes citada la aplicable sino el artículo 294 del Código de Enjuiciamiento Civil el que le *884concede la apelación, por disponer que cualquier parte agra-viada por una resolución judicial podrá apelar en los casos previstos en ese código. Ese precepto es de carácter general y subordinado, como se desprende de sus palabras, a los casos en que el mismo código provea o especifique las resoluciones apelables, y no puede servir de fundamento para la apela-ción en este caso.
También dice el apelante, citando el caso de Rivera v. Aybar, Juez Municipal, 32 D.P.R. 548, que su apelación contra la resolución dictada después de la sentencia es pro-cedente de acuerdo con el No. 3o. del artículo. 295 del Código de Enjuiciamiento Civil por ser aplicable a las cortes muni-cipales las disposiciones establecidas en dicto código para las cortes de distrito. El caso citado no es de aplicación al presente, pues en él se hizo aplicación a la corte municipal de la materia de traslado que rige para las cortes de distrito porque para aquéllas no existe ley que expresamente dis-ponga sobre tales traslados, mientras que en apelaciones en las cortes municipales la ley sólo la ha concedido contra las sentencias. El otro caso que se cita de Lawton v. Rodríguez Rivera, 38 D.P.R. 55, tampoco tiene relación con el presenté porque la resolución dictada después de sentencia que fue objeto de la apelación recayó en una corte de distrito.

Por lo expuesto la resolución apelada debe ser confirmada.

El Juez Asociado Señor Wolf está conforme con el resultado.